In a proceeding pursuant to General Municipal Law § 50-e, the petitioners appeal from an order of the Supreme Court, Queens County (Hentel, J.), dated June 1, 1988, which denied their application to serve a late notice of claim.
Ordered that the order is affirmed, with costs.
We conclude that the Supreme Court did not improvidently exercise its discretion in denying the petitioners’ application pursuant to General Municipal Law § 50-e (5) to file a late notice of claim. The petitioners failed to establish a reasonable excuse for their delay in filing a timely notice of claim and there is no evidence in the record to indicate that the respondent City of New York had actual knowledge of the petitioners’ claim within 90 days of the accident. Finally, we find that the respondent city would be substantially prejudiced if the petitioners’ application were granted (see, Matter of Perry v City of New York, 133 AD2d 692; Rechenberger v Nassau County Med. Center, 112 AD2d 150; Caselli v New York, 105 AD2d 251). Mollen, P. J., Thompson, Lawrence and Eiber, JJ., concur.